ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's proposed amendments filed November 4, 2021 will not be entered.  The proposed amendments would appear to overcome: (a) the outstanding claim objections of Claims 1 – 8; (b) the rejection of Claims 1, 3 – 12, 14, and 16 - 21 under 35 U.S.C. 112(a); and (c) the rejection of Claims 1, 3 – 12, 14, and 16 - 21 under 35 U.S.C. 112(b) with respect to the step of c) removing the solvent.
However, the proposed amendments raise the following new issues under 35 U.S.C. 112(b):
There is now a lack of antecedent basis for “the” alkali metal residues and odor forming compounds set forth in step b).
It is unclear what corresponds to the solvent of step c) and how it may be reused in step a) when step a) must already have been performed prior to step c).



Response to Arguments
Applicant's arguments filed November 4, 2021 have been fully considered but they are not persuasive. Applicant argues that the applied prior art does not teach the newly proposed limitations set forth in Claims 1 and 3.  The Office respectfully disagrees.  
Regarding the limitation of providing a mixture in which the alkoxylation product comprises 100 ppm to 6,000 ppm or 500 ppm to 4,000 ppm of alkali metals, this limitation is taught by primary reference U.S. 6,827,858 to Bader et al. in lines 7 – 12 of Column 2.  In this section, Bader et al. teaches the alkoxylated products to be purified generally contain from 5,000 to 100, in particularly 2,000 to 1,000, ppm of alkali metal ions.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764